        ·,- ...J




                                                    UNITED STATES DISTRICT COURT
                                                                   DISTRICT OF ARIZONA
                                                                  FILED
                                                       - f=.!:R!!2EC~E,!!';IVE~D~-===-~LODGED
                                                                                        copy

United States
PLAINTIFF                                                      NOV 2 0 2019
                                    V.
                                                           CLERK US DIST                        GOVERNMENT'S EXHIBIT LIST
                                                  BY         DISTRICT OF ~~118~RT
Scott Daniel Warren                                                              DEPUTY
DEFENDANT                                                                                       CASE NUMBER:   CRl 8-223-TUC-RCC(DTF)


  PRESIDING JUDGE                                           COURTROOM DEPUTY                          COURT REPORTER
  Raner C. Collins                                          Sherry Gammon                             Erica McQuillen
  HEARING([RIAL DATE(S)                                     PLAINTIFF ATTORNEY(S)                     DEFENDANT ATTORNEY(S)
  November 12-22, 2019                                      Anna R. Wright                            Amy Knight
                                                            Nathaniel Walters                         Gregory Kuykendall
                                                            Glenn McCormick

  PLF              DFT   DATE ADMITTED
  NO.              NO.                                                                 EXHIBITS
   1                                              Driver's license photograph oflreneo Mujica
   2                                              Screen shot of image search results (Bates #512)
   3                                              Still image from Why Not Travel Center security camera (Bates #118)
  3A                                              Still image from Why Not Travel Center security camera (Bates #119)
  3B                     It(, ~j 1 1c             Still image from Why Not Travel Center security camera (Bates #116)
  3C                     ,,l,'"'1'°'              Still image from Why Not Travel Center security camera (Bates #117)
   4                                              Still image from Why Not Travel Center security camera (Bates #120)
  4A                                              Still image from Why Not Travel Center security camera (Bates #121)
   5                     \i/ ,~he,                Screen shot from Perez-Villanueva's phone
   6                      Id I:>/ ,q              Photograph of front exterior of "The Barn" (Bates #302)
   7                      ,1(,~J,q                Photograph of back exterior of "The Barn" (Bates #307)
   8                       1il11/,q               Photograph of back exterior of"The Barn" (Bates #301)
   9                       1, /, ,d," ,           Photograph of front door to "The Barn" (Bates #308)
  10                        1, / ro l1ci          Photograph of common area in "The Barn" (Bates #310)
  11                         11 /   1   3/ I c,   Photograph of common area in "The Barn" (Bates #312)
  12                                 I
                           I 1 / 13 I()           Photograph of kitchen area in "The Barn" (Bates #313)
  13                      iii 13 /,~              Photograph of kitchen area in "The Barn" (Bates #314)
  14                      1il131Jr;               Photograph of common area and sleeping area in "The Barn" (Bates #317)
                                  GOVERNMENT'S EXHIBIT LIST -- CONTINUATION
                                                                                         CASE NO.

    United States vs. Scott Daniel Warren                                                CR18-00223-TUC-RCC (DTF)

I
PLF
NO.     I~~     I DATEADMITTED                   I           EXHIBITS                                                     I
15                  1il1Jl,,                     Photograph of common area and sleeping area in "The Barn" (Bates #318)

16                  11/131!1                     Photograph of sleeping area in "The Barn" (Bates # 185)
16A                                              Photograph of sleeping area in "The Barn" (Bates #186)
17                11     II3} 1o                 Photograph of sleeping area in "The Barn" (Bates #192)
                 wifhd.re-WA 11/11i)~
17A                 ~·                           Photograph of sleeping area in "The Barn" (Bates # 191)
                1-1, /-holrt11-vl"\ 11/it:i/ii
17B                       rr.,_,,c,,,
                    ._.....       I --           Photograph of sleeping area in "The Barn" (Bates # 189)

                          ~
                ~iti-\e
17C              . LL,                           Photograph of sleeping area in "The Barn" (Bates #215)
18                   l 1(13 )1q                  Photograph of sleeping area in "The Barn" (Bates #190)
19                       11/,3)19                Photograph of bathroom door in "The Barn" (Bates #269)
20                       I I, 1
                    I l L"l                      Photograph of bathroom in "The Barn" (Bates #270)
21                    I I II~ I I~               Photograph of bathroom in "The Barn" (Bates #273)
22                   11 /,3J11                   Photograph of bathroom in "The Barn" (Bates #274)
23                  II    113 /, c,              Photograph of bathroom in "The Barn" (Bates #275)
24                                               Photograph of bathroom in "The Barn" (Bates #277)
25                                               Photograph of sleeping area in "The Barn" (Bates #245)
                                                         '
25A                                              Photograph of sleeping area in "The Barn" (Bates #242)
26                                               Photograph of common area in "The Barn" (Bates #378)
27                                               Photograph of common area in "The Barn" (Bates #379)
28                                               Photocopy of sign in common area in "The Barn" (Bates #481)
28A                                              Photocopy of sign in common area in "The Barn" (Bates #520)
29                                               Photograph of hand-drawn map found in "The Barn" (Bates #216)
30                                               Photograph of hand-drawn map found in "The Barn" (Bates #217)
31                                               Photograph of hand-drawn maps found in "The Barn" 9Bates #218)
32                                               Photocopy of hand-drawn map found in "The Barn" (Bates #530)
33                                               Photocopy of hand-drawn map found in "The Barn" (Bates #531)
34                11/13/1q                       Perez-Villanueva "selfie"
35        ll    11~1,ci             Perez-Villanueva "selfie" (Bates #519)

36       11 /1,l,c;                 Perez-Villanueva "selfie" (Bates #518)
37       ,ti, 1l,9                  Sacaria-Goday "selfie" (Bates #517)
38         I   ii d l,C\            Sacaria-Goday "selfie" (Bates #516)
39              I l
          \l I) I          9        Perez-Villanueva "selfie" (Bates #515)
40       li/,3J1e;                  Perez-Villanueva and Sacaria-Goday "selfie" (Bates #514)
41       11 113/iei                 Sacaria-Goday "selfie"
42       11/1:ih°I                  Perez-Villanueva and Sacaria-Goday "selfie" (Bates #417)
42A                                 Perez-Villanueva "selfie" (Bates #419)
43      \l\dli9                     Perez-Villanueva "selfie"
44       1!11'.\lit.1               Perez-Villanueva "selfie"
45       II    l I"' hci            Perez-Villanueva and Sacaria-Goday "selfie"
46        \I    I13 /,     Cj       Sacaria-Goday "selfie"
47        ll / I   JI I Ci          Perez-Villanueva "selfie"
48      1iJ1,litj                   Photograph of Ajo Chevron (Bates #102)
49     1i/1s/1c1                    Photograph of Ajo Chevron (Bates #103)
                                                          ,,


50                                  Still image from Ajo Chevron security camera (Bates #104)
51                                  Still image from Ajo Chevron security camera (Bates #105)

52                                  Still image from Ajo Chevron security camera (Bates #106)

53                                  Still image from Ajo Chevron security camera (Bates #107)

54                                  Still image from Ajo Chevron security camera (Bates #108)

55                                  Transcript of Sacaria-Goday interview with Border Patrol on January 17,
                                    2018 (Bates #532-95)

56A                                 Recording of Sacaria-Goday video deposition with closed captioning

,56B                                Recording of Perez-Villanueva video deposition with closed captioning .
       l 1/19 / IOi
56C    Nol--~;       llr-".1-
                                    Transcript of Sacaria-Goday video deposition (unredacted)
       11//""!L(l°t v
56D    /\II\~ 'H'v      t, 1r-1     Transcript of Perez-Villanueva video deposition (unredacted)
                                u
56E    11/1'1I~                     Recording of Sacaria-Goday video deposition with closed captioning and
       f\fc,/..-   +n    //Ar<l
                                    retrial redactions
                     u          J
5t G-   11),c,},ei
56F     11/1q_/10i          Recording of Perez-Villanueva video deposition with closed captioning and
        rvo+- ~ '111r<--1   retrial redactions
               u J
57                          Affidavit of Dr. Scott Daniel Warren (17-MJ-341-BPV)

58                          Webpage - "About No More Deaths"

59                          Webpage - "Frequently asked questions about Desert Aid"

60                          Webpage-Ajo Ambulance Services

61                          No More Deaths' Recommended Packing List for Desert Volunteers

62      1d1C)J1q            Photograph of cabinet (Bates #244)

63                          Photograph of trash can lid (Bates #281)

64                          Photograph of supply shed (Bates #404)

65                          Photograph of supply shed (Bates #400)

66                          Photograph of supply shed (Bates #398)

67                          Photograph of supply shed (Bates #396)

68                          Photograph of supply shed (Bates #395)

69                          Photograph of The Barn (Bates #709)

69A                         Photograph of The Barn (Bates #301)

70      \i/1~1,q            Photograph of The Barn (Bates #707)

71      II   li3 Ilq        Photograph of The Barn (Bates #715)

71A                         Photograph of The Barn (Bates #304)

72                          Transcript of evidentiary hearing held on May 11, 2018, in United States v.
                            Scott Daniel Warren (18-CR-223)

73                          Satellite image of 1401 West Snyder Road, Ajo, Arizona (Bates #699)

74      1I   1,~),q         Satellite image of 1401 West Snyder Road, Ajo, Arizona
,                                                                                                     >

75      It/ I 5hei          Diagram of The Barn

76                          Photograph of Sacaria-Goday in van (Bates #133)

77                          Photograph of Perez-Villanueva in van (Bates #134)

78                          Photograph of Sacaria-Goday and Perez-Villanueva in van (Bates #136)

79                          Photograph of van (Bates #501)
      ,   .
80                          Photograph of van (Bates #502)

81                          Photograph of van (Bates #505)

82                          Photograph of supply shed (Bates #259)

83                          Photograph of supply shed (Bates #260)

84                          Photograph of fire pit (Bates #295)

85                          Photograph of receipt (Bates #201)

86                          Photograph of The Barn (Bates #317)

87            Id l'i ),a    Ajo Chevron security camera footage

88            Id ld I,c,    Why Not security camera footage

89            1i/13l1ci     Map of Ajo, Arizona (emailed 5/15/19)

90                          Summary exhibit of items found in Perez-Villanueva's cell phone

91                          Map of Ajo, Arizona

92                          Summary exhibit of items found in defendant's cell phone

93                          Report (Bates #1-5)

94                          Report (Bates #6)

95                          Report (Bates #7)

96                          Report (Bates #8)

97                         ·,·Report (Bates #9)

98                          Report (Bates #10-12)

99                          Report (Bates #91)

100                         Report (Bates #92)

101                         Report (Bates #100)

102                         Report (Bates #129-32)

103                         Binder-Results of extraction of defendant's cell phone

104                         Video of shelter recorded by Perez-Villanueva

105                         Still image from video of shelter recorded by Perez-Villanueva

106                         Still image from video of shelter recorded by Perez-Villanueva
      ..
107                           Still image from video of shelter recorded by Perez-Villanueva

108                           Summary exhibit of Ajo Chevron security camera footage

109                           Summary exhibit of Why Not security camera footage

110                           Map of Border Patrol Tucson Sector Area

111                           Trial transcript for May 29, 2019, in United States v. Scott Daniel Warren
                              (18-CR-223) (afternoon session only)

112                           Trial transcript for May 30, 2019, in United States v. Scott Daniel Warren
                              (18-CR-223)

113                           Trial transcript for June 3, 2019, in United States v. Scott Daniel Warren
                              (18-CR-223)

114                           Trial transcript for June 4, 2019, in United States v. Scott Daniel Warren
                              (18-CR-223)

115                           Trial transcript for June 5, 2019, in United States v. Scott Daniel Warren
                              (18-CR-223)

116                           Trial transcript for June 6, 2019, in United States v. Scott Daniel Warren
                              (18-CR-223)

117                           Transcript of evidentiary hearing held on June 14, 2018, in United States v.
                              Scott Daniel Warren (18-CR-223)

118                           Timeline from forensic extraction of defendant's cell phone for January 14-
                              17,2018

119        II} /'-',I l t'i   Photograph of area to northwest of the Barn

120         11   /,31,q       Photograph of area to northeast of the Barn

121               I
            I ( 131 ,q        Photograph of the Barn from distance

122         11 /13/19         Photograph of the Barn zoomed in

123        11/1?)/19          Satellite image of portion of SR 85 and surrounding area

124                           Map of intersection of SR 85 and Interstate 8

125         II) 14)19         Perez-Villanueva "selfie"

126                           Summary of images from Perez-Villanueva's phone

127                           (/,m,.../.-.c   {A v e..rn t>.C.S
                                                        u
                                                                  rAv:i. .,-./-   kh-   JI io
                                                                                        '--'

128
